Order entered August 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00084-CR
                                      No. 05-15-00085-CR

                           TANYA DIANE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-61793-V, F13-72175-V

                                            ORDER
        Appellant was convicted of two offenses of sexual assault of child. Appellant’s briefs

identify the complaining witness by his full name. Accordingly, we STRIKE the appellant’s

briefs filed on August 6, 2015. We ORDER appellant to file, within TEN DAYS of the date of

this order, amended briefs that identify the complaining witness by initials only.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE